DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the instant application. Claims 1-20 are allowed. 
Response to Arguments/Remarks
	The arguments/remarks filed on December 30, 2021 have been fully considered. With regards to the nonstatutory double patenting rejections over U.S. Patent Nos. 10,870,628; 10,577,331; 9,944,609; 9,187,433; and 8,962,836, the rejections have been overcome by the submission of a terminal disclaimer on December 30, 2021 and have been withdrawn. 
REASONS FOR ALLOWANCE
The methods for the synthesis of a compound according to Formula I and for the
synthesis of a diketopiperazine according to Formula II of the instant claims are novel
and non-obvious over the prior art because of the structural limitations of the cyclic
amino compounds which are used as intermediates. The closest prior art is WO
2012/109256 A2 which discloses methods for the synthesis of diketopiperazines from
amino acids (see abstract). The prior art does not disclose a method which fits within
the scope of those of the instant claims nor does it disclose an obvious variant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626